APPLICATION FOR REHEARING
No 1559. Decided May 29, 1939
BY THE COURT;
Submitted on application of defendant-appellee for rehearing upon three grounds.
1. The decision applies the scintilla rule of evidence.
2. The Painesyille case was decided-some six years before the abolition of the scintilla rule. Moreover it is distinguishable on the state of the record.
3. The theory of appellant’s case was based, both on the pleadings and proof, upon the long continued existence of an open hole. This was denied in four specific instances in the testimony of the appellant’s own witness, Mary, Solkov. The decision of this Court states that it is in this testimony alone that constructive notice must be found.
The Court, of course, did not apply the scintilla rule to the evidence but it did give application to the principle which has not been changed by Hamden Lodge v Ohio Fuel Gas Company, 127 Oh St 469, that on a. motion to direct a verdict for the defendant, the evidence must be given the most favorable interpretation in behalf of the plaintiff. Hornbeck and Adams Trial and Appellate Practice, 173 and cases cited.
We readily concede that under the testimony of Mary Solkov in some of its aspects, the jury could have found that constructive notice to the city was not established. On the other-hand, a careful reading of her statement in the record, in our judgment, would also support a finding that the condition of which plaintiff complained and upon which she predicated her specification of negligence had existed for- sufficient length of time as to put the city upon notice.
The application for rehearing will be denied.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.